Motion to direct defendant to accept plaintiff’s notice of appeal to the Appellate Division from a determination of the Appellate Term which reversed a judgment of the Municipal Court of the City of New York, Borough of Queens, in favor of the plaintiff, and for other relief. The notice of appeal was served too late, not having been served until the expiration of thirty days from the time leave to appeal was granted by this court. (6 Carmody N. Y. Prac. §§ 1026 and 105; Civ. Prac. Act, §§ 612 and 625; Corporation of Scholes v. Fiche Warehouses, Inc., 204 App. Div. 329; Woodmere Cedarhurst Corporation v. National City Bank of New York, 247 id. 173.) The motion is denied. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.